DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons For Allowance

The cited references do not disclose using a historical search query including a knowledge requirement, the knowledge requirement including a shopping query for information and the search result information including text content and a website identifier, the text content comprising a number of supporters and a number of opponents of an answer to the shopping query, and extracting candidate entity information from the search result information based on a type of the shopping query, wherein the candidate entity information corresponds to the historical search query associated with the search result information.


After a thorough search, and in light of the prior art of record, claims 25, 27, 29-34 and 36-44 (renumbered as 1-17) are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  




Conclusion and Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



January 15, 2022